      Case 1:18-cv-06626-ALC-KNF Document 148 Filed 04/03/20 Page 1 of 3


                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                           Toby Butterfield
                                                           Direct Dial: 212.554.7860
                                                           Fax: 212.377.6040
                                                           E-Mail: tbutterfield@mosessinger.com



                                                           April 3, 2020



VIA ECF

Hon. Kevin N. Fox
United States Magistrate Judge
US Courthouse – S.D.N.Y.
40 Foley Square
New York, NY 10007

               Re:    Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                      Worldwide” et al. (18-cv-06626)

Dear Magistrate Judge Fox:

       We are counsel to Plaintiffs in the above referenced action, in which pursuant to Your
Honor’s most recent scheduling order, all discovery is required to be finished by June 22, 2020.

        We hate to bother the Court with yet another discovery dispute in this matter, particularly
during the worldwide pandemic. However we are compelled to seek the Court’s immediate
direction because of three positions taken by Defendants’ counsel which obstruct our ability to
conduct the remaining fact discovery necessary to prepare this case for trial:

         First, Defendants have stated that Defendant Kartina Digital GmbH has documents
responsive to Plaintiffs’ requests; but that the documents contain such highly sensitive
information that Defendants refuse to produce them and will only make them available for
inspection by Plaintiffs at Defendants’ counsel’s offices. Plaintiffs are unaware as to which
requests the documents respond to, and Defendants’ counsel have refused to provide us with a
description of the documents, or even the subject matter of the documents, despite our
repeated requests and a warning that their position would force us to raise this matter with the
Court. Plaintiffs repeatedly pointed out to Defendants’ counsel that the Court’s Protective Order
(ECF No. 104) was issued specifically for this purpose – to allow for the production of sensitive
information in a manner that preserves and maintains the confidentiality of the same – and
many other documents have been produced on that basis, as Plaintiffs requested that these
documents be produced too. Defendants’ counsel, however, refused to produce the documents
at all, claiming that Protective Order is insufficient, although they fail to explain why or how.

        When Plaintiffs’ counsel explained that an office visit for inspection is an impossibility
given the current COVID-19 health crisis, Defendants offered to make the documents available
for in person inspection after the close of discovery. That entirely inadequate proposal would
      Case 1:18-cv-06626-ALC-KNF Document 148 Filed 04/03/20 Page 2 of 3




Hon. Kevin N. Fox
April 3, 2020
Page 2


preclude Plaintiffs from reviewing or relying on the documents until after depositions or expert
discovery. The correspondence between counsel on this issue, and the other issues discussed
below, is attached as Exhibit A.

        We request that the Court swiftly direct Defendants’ counsel to promptly describe the
topic and content of these documents, and to produce the documents to us, by shipping them to
us via FedEx, if they deem that necessary. Defendants' counsel cannot use the existence of the
pandemic to prevent discovery of responsive documents we are entitled to see.

         Second, Defendants’ counsel appear to no longer have the authority to act on behalf of
one of the primary Defendants, Joint Stock Company Channel One Russia. Defendants’
counsel was only formally retained by Defendant Kartina Digital GmbH, but claimed they had
obtained authorization from the other Defendants to defend them in this case (and now pursue
counterclaims too) pursuant to “powers of attorney” issued by the other Defendants to
Defendants‘ counsel‘s firm. Those “powers of attorney” merely empowered Defendants’
counsel to take action for “anti-counterfeiting” actions, and in most cases against only some but
not all of Plaintiffs. This is a highly unusual way of authorizing Defendants’ counsel to appear
and act, which completely lacks any disclosure of the potential conflicts of interest that we now
know exist between various Defendants, which we have previously raised with the Court.

        We now bring the Power of Attorney to the Court’s attention because the only Power of
Attorney granting counsel authority to act on behalf of Channel One Russian expired more than
a month ago, on March 1, 2020. Indeed, unlike all the other Powers of Attorney issued by other
Defendants, Channel One Russia renewed that Power of Attorney on February 1, 2020, but for
only one month. Plaintiffs’ counsel asked Defendants’ counsel repeatedly throughout March for
an updated power of authority or other explanation as to how Defendants’ counsel still had any
authority to represent Channel One in this case. Defendants’ counsel punted the issue, claiming
a new power of attorney was being obtained and would arrive very shortly. However they
produced no such document, nor is there any sign that Channel One ever executed any such
document. See Exhibit A. Accordingly, Defendants’ counsel is no longer authorized to appear
and represent Channel One Russia herein.

         We presume this lack of authorization is the result of the ongoing internecine dispute
between Defendants Kartina Digital GmbH and Channel One Russia, which was the subject of
our application to the Court to compel discovery of documents passing between those
Defendants, as they lack any common interest privilege that would justify withholding them from
production in discovery. Now, as Defendants’ counsel is no longer authorized to act herein at
all for Defendant Channel One Russia, we respectfully ask that the Court order Channel One
Russia to demonstrate immediately that it has retained Dunnington, Bartholow & Miller LLP to
defend it herein. Otherwise, we do not see how we can complete discovery in the case.

       Finally, we seek the Court’s direction as to how to proceed concerning Plaintiffs’ existing
challenge to Defendants’ claim of privilege as to communications including Kartina listed on the
Channels’ privilege log. We have attempted to meet and confer to resolve the matter, but
Defendants’ counsel have not responded to us on that issue, and remain to be silent despite our
        Case 1:18-cv-06626-ALC-KNF Document 148 Filed 04/03/20 Page 3 of 3




Hon. Kevin N. Fox
April 3, 2020
Page 3


efforts to resolve this issue inter se. Absent a ruling on our request to the Court on this issue
(ECF No. 137,138,140,141), we are at an impasse and are unable to move forward.

         We deeply appreciate the Court’s attention to these matters in these troubling times, and
hope to hear from the Court as soon as possible. Most of all, however, we hope the Court and
its various personnel and their families remain healthy in this difficult time.

                                                            Respectfully,
                                                            s/ Toby Butterfield
                                                            Toby Butterfield
Encs.

cc:      All counsel (via ECF)
